The information charged, in substance, that on Sunday, the 9th day of December, 1917, A.L. Ramsey willfully and unlawfully performed servile labor in opening, *Page 210 
managing, conducting, and operating a moving picture show by selling tickets of admission admitting divers persons thereto, and operating a certain film machine therein, which servile labor was not a work of necessity or charity.
To this information a demurrer was filed by the defendant, on the ground that the information failed to state a public offense, and the facts recited therein did not constitute servile labor, within the meaning of the statutes of Oklahoma. The demurrer was overruled, and the defendant allowed an exception.
The evidence discloses that the defendant on the day alleged sold tickets and admitted divers persons to a moving picture show in Dewey, Okla.; there was no evidence that the defendant owned or conducted the show, or that he had anything to do with operation of the film machine.
At the close of the testimony the defendant asked for a peremptory instruction, acquitting the defendant on the ground that the testimony failed to show the commission of the crime charged or any crime. The application was overruled, and an exception was reserved and allowed. Covering the same points, certain instructions, not necessary here to recite, were requested by the defendant and refused by the court, to which exceptions were saved. Exceptions were also taken and allowed to the instructions given.
The issues here involved are the same as decided in the case of State v. Clint Smith, 19 Okla. Crim. 184, 198 P. 879, recently decided, and for the reasons there given this case is reversed, and the cause below is ordered dismissed.
DOYLE, P.J., concurs.
MATSON, J., disqualified and not sitting. *Page 211